Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the drawing (Figure 1 and Figure 7), set forth in the Non-Final Office Action mailed on 12/10/2020 has been withdrawn because of the amendment filed on 4/05/2021. 
3.	The objection to the Specification (Abstract), set forth in the Non-Final Office Action mailed on 12/10/2020 has been withdrawn because of the amendment filed on 4/05/20212.
4.	The objection to claim 29, set forth in the Non-Final Office Action mailed on 12/10/2020 has been withdrawn because of the amendment filed on 4/05/20212.
5.	The interpretation of independent claims 16, 25, 30 and 31 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 12/10/2020 has been maintained. 
6.	Applicant’s arguments, see remarks page 12-13, filed 4/05/2021, with respect to the rejection(s) of claims 22, 27, 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 13, regarding independent claims 22, 27, 30 and 31 that “Persons of ordinary skill in the art appreciate the term “transfer function” is a relationship 

Examiner Response:
Applicant’s arguments, see page 13 (stated above) regarding the rejection of claims 22, 27, 30 and 31, have been fully considered and are not persuasive. Examiner explained in the Non-Final rejection that the determination of transfer function by performing multiple IQ measurements on the electrical signal is not clear. The rejection in the non-final office action mailed on 12/10/2020 is as follows, “The meaning of the language “determine a transfer function by performing multiple IQ measurements on the electrical signal” is unclear. It is not clear what is “transfer function” and how the “transfer function” is determined from IQ measurements. Is there any equation or any algorithm to calculate transfer function?” Applicant explained in the remarks page 12-13 filed on 4/5/2021 about transfer function and the transfer function is clear from the remarks. However it is not clear how the transfer function is measured and what is the IQ measurements and what type of measurement is considered as the IQ measurements. Is there any algorithm or any equation to find the IQ measurement to calculate transfer function? Claim recites in light of the specification and the claim should recite the limitation that one of an ordinary skill would understand the claim language without incorporating the limitation from the specification. Therefore applicant’s argument is not persuasive. And the rejection of claims 22, 27, 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 

7.	Applicant’s arguments, see remarks page 13-20, filed 4/05/2021, with respect to the rejection(s) of claim(s) 16-35 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Truls et al. (WO 2018/111115 Al) in view of Nikitin (U.S. 2014/0195577 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 14, regarding independent claim 16 that “throughout the listing of items the Office Action does not also provide a particular reason or motivation that might be used by a person of ordinary skill for combining the references. In particular, the Office Action states the following:
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to include a low-pass filter improves interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest (Paragraph [0425]), reduces the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to the frequency range of the signal (Paragraph [0029]).
Applicant notes that there is no established rationale for combining the references. The Office Action should be withdrawn at least on the basis that the rejection has not been substantiated.”


Applicant’s arguments, see page 14 (stated above) regarding the rejection of claim 16 have been fully considered and are not persuasive.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See MPEP § 2145, subsection II for case law pertaining to the presence of additional advantages or latent properties not recognized in the prior art. 
Truls teaches all the limitations of claim 16 including filtering the signal but Truls fails to teach filtering each of the in-phase and the quadrature signals with a low-pass filter. Nikitin is applied to meet the limitation of filtering the in-phase and the quadrature signals with a low-pass filter to improve interference suppression and to reduce the frequency range. Therefore applicant’s argument that “the Office Action does not also provide a particular reason or motivation that might be used by a person of ordinary skill for combining the references” is not persuasive.

Applicant argues on page 15, regarding independent claim 16 that “Applicant note that Truls does not explicitly state what type of analysis is conducted, and for that matter does not state that such analysis must occur for consecutive discharge pulses. More particularly, Truls does not explicitly disclose the claim recitation that directly consecutive discharge pulses will be determined by analyzing l/Q signals and detecting phases linked with each of the consecutive discharge pulses. Rather, Truls merely states that information is simply passed to a computer “for further analysis.””.

Examiner Response:
Applicant’s arguments, see page 15 (stated above) regarding claim 16, have been fully considered and are not persuasive. Truls teaches, “Many systems would therefore benefit from the possibility of continuous monitoring of cable defects and potential critical cable failure (Page 2 Line 23-25”. Again Truls teaches, “The outputs from the synchronous detector are transmitted to a computer 26 for further analyses. The computer may calculate the complex cable impedance based on the measured current and voltage signals. The complex cable impedance may be used for analyzing the condition of the electric cable 1; Page 8 Line 15-19” Therefore Truls discloses the claim recitation although Truls does not disclose same exact recitation Truls also discloses to continuously monitoring the defect which is the discharge pulses directly from the measured current and voltage signals. Therefore applicant’s argument is not persuasive. 



Applicant argues on page 16-17, regarding independent claim 16 that “Truls discloses further analyzing, but does not state whether the analyzing is performed every time. As stated in the present application (paragraph [0044] of the PreGrant Publication of the application), classical partial discharge systems require a “dead-time” after each partial discharge pulse, and that new pulses during this time are not counted. In contrast to classical systems, paragraph [0066] of the current application states that the techniques disclosed in the application can avoid the deadtime after each partial discharge pulse. It is clear from the instant application alone that not all systems provide the ability to operate upon directly consecutive pulses. Some classical systems do not, but the current application is capable of doing so. Truls cannot, therefore, inherently disclose the recited limitation because the limitation is not necessarily present in its disclosure.”

Examiner Response:
Applicant’s arguments, see page 16-17 (stated above) regarding claim 16, have been fully considered and are not persuasive.
In response to Applicant's argument that the current application is capable of doing so, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (classical partial discharge systems require a “dead-time” after each partial discharge pulse, and that new pulses during this time are not counted. In contrast to classical systems, paragraph [0066] of the current application states that the techniques disclosed in the application can avoid the deadtime after each partial discharge pulse. It is clear from the instant application alone that not all systems provide the ability to operate upon directly Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., classical partial discharge systems require a “dead-time” after each partial discharge pulse, and that new pulses during this time are not counted. In contrast to classical systems, paragraph [0066] of the current application states that the techniques disclosed in the application can avoid the deadtime after each partial discharge pulse. It is clear from the instant application alone that not all systems provide the ability to operate upon directly consecutive pulses) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore applicant’s argument is not persuasive.

Applicant’s Argument:
Applicant argues on page 17, regarding independent claim 16 that “It is also important to guard against the use of hindsight when evaluating whether a claim is obvious, which appears to be the case in view of an obvious combination of Truls and Nikitin, since both of them do not deal in detail with identifying partial discharge effects (moreover they seem to be on a different or neighboring field) and in particular do not seek to distinguish noise from partial discharge.


Applicant respectfully requests that the rejection of claim 16 be withdrawn on one or more grounds discussed above.”

Examiner Response:
Applicant’s arguments, see page 17 (stated above) regarding claim 16, have been fully considered and are not persuasive.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary Skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). 
Applicant’s argument regarding the references that, “Truls and Nikitin, since both of them do not deal in detail with identifying partial discharge effects” is not persuasive as examiner mentioned above that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Truls teaches, “The method and coupler arrangement may also be used together with monitoring systems analyzing the cable condition based on Partial Discharge (PD) measurements (Page 8 Line 29-31). Nikitin also discloses methods and corresponding apparatus for mitigation of electromagnetic interference paragraph [004]). Therefore both Truls and Nikitin discloses monitoring and mitigating the fault or defects in the system. Therefore applicant’s argument is not persuasive. 

Applicant’s Argument:
Applicant argues on page 18, regarding claim 22 that “Generalized relationships between inputs and outputs can be made into a transfer function, but the mere presence of an input and an output in a reference do not imply the formation of a transfer function through performance of measurements, and certainly not the formation of a transfer function in the particular manner recited in the claims in which measurements are taken at distinct oscillator frequencies. The generalized statement in the Office Action is not sufficient, on its own, to disclose 

Examiner Response:
Applicant’s arguments, see page 17 (stated above) regarding claim 16, have been fully considered and are not persuasive. Examiner mentioned above in the rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph that the limitation “determine a transfer function by performing multiple IQ measurements on the electrical signal” is not clear. Therefore applicant’s argument that “the mere presence of an input and an output in a reference do not imply the formation of a transfer function through performance of measurements, and certainly not the formation of a transfer function in the particular manner recited in the claims in which measurements are taken at distinct oscillator frequencies” is not persuasive as the particular manner “performing multiple IQ measurements” recited in the claim is not clear. Therefore applicant’s argument is not persuasive. 
Similarly the argument regarding independent claim 25 in page 18 is not persuasive as stated above. 
Similarly the argument regarding dependent claims 27, 30, and 31 are not persuasive as stated above regarding the independent claims 16 and 25. 
The language of the claim should recite the patentable and distinguishable subject matter from the reference.  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references. The rejection of claims 10 and 18 under 35 U.S.C. 103 as allegedly being unpatentable over Wason in view of Robinson is maintained below. See the rejection set forth below. 
If there is any other clarification required applicant’s representative is invited to call to discuss the matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22 recites “determine a transfer function by performing multiple IQ measurements on the electrical signal.” The meaning of the language “determine a transfer function by performing multiple IQ measurements on the electrical signal” is unclear. It is not clear how the “transfer function” is determined from IQ measurements. Is there any equation or any algorithm to calculate transfer function?

 For purposes of the present examination the limitation “transfer function” is construed to mean any transfer function that is calculated by using IQ values.  Clarification is required so that the scope of the claim is clear.  
 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the claims 27, 30 and 31recite similar limitation “transfer function” as claim 22.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing unit, I/Q-mixer unit”, in the independent claims 16, 25, 30 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

In this application in claim 16 recites “sensing unit” coupled with the functional language “detecting an electrical signal that comprises partial discharge pulses”, the recited “I/Q-mixer unit” coupled with the functional language “mixing the electrical signal comprising the partial discharge pulses”.
Similar for independent claims 25, 30 and 31.

In the present application PGPUB US 20200003822 A1 discloses:
In Paragraph [0016], “a sensing unit can comprise an antenna, or a transformer or a capacitive coupler, which may be adapted to sense a signal in a predetermined frequency band.”
In Paragraph [0021], “FIG. 2 shows embodiments of a mixer circuit”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Truls et al. (Hereinafter “Truls”) in the WIPO Publication Number WO 2018/111115 Al in view of Nikitin in the US Patent Application Publication Number US 20140195577 A1.

Regarding claim 16, Truls teaches a method for determining partial discharge in an electrical insulation system of a medium- or high voltage apparatus (a method and a coupler arrangement for non-galvanic monitoring of an electric cable as well as uses of the invention. The measurements may be performed on disconnected as well as live cables; Page 1 Line 5-7; The invention also opens for Partial Discharge (PD) measurements on a live 30 electric cable as the method and coupler arrangement enable full spectrum analysis of the current and voltage noise on the cable under full power conditions; Page 5 Line 29-31; The method and coupler arrangement may also be used together with monitoring systems analyzing the cable condition based on Partial Discharge (PD) measurements (Page 8 Line 29-31), comprising:
detecting, with a sensing unit [21+23+24] (The coupling arrangement in Figure 1 comprises a signal coupler 21, a current sensor 23 and a cable voltage sensor 24; Page 7 Line 6-8), an electrical signal that comprises partial discharge pulses due to dielectric breakdowns in the electrical insulation system of the medium-or high voltage apparatus (The condition of the electric cable may be established based on the measured resulting current and the measured resulting voltage. A complex impedance of the electric cable may be calculated based on the measured resulting current and the measured resulting voltage; Page 3 Line 26-29; The current sensor 23 may be an inductive sensor measuring the resulting current in a measurement point of the electric cable; Page 7 Line 21-22; The voltage sensor 24 may be a capacitive sensor measuring the voltage between the center conductor and the screen in the measurement point; Page 7 Line 27-29);
generating an in-phase and a quadrature-signal from the electrical signal comprising the partial discharge pulses in an l/Q-mixer unit [25] (Synchronous detector 25 as the I/Q mixer) (The signals from the current sensor 23 and the voltage sensor 24 are fed into Page 8 Line 10-14) by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having the same frequency and a phase difference of 90° (An oscillator 62 in Figure 5 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 21-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68; Page 11 Line 31-34 and Page 12 Line 1-2);
filtering each of the signals (6. Method according to claim 5, further comprising filtering the output from the inductive sensor and the output from the capacitive sensor for the power line 30 frequency of the electric cable, before performing amplification and synchronous detection; Claim 6);
processing the filtered in-phase and the quadrature (l/Q) signals in a processing unit with an Analog-Digital converter to obtain digital signals representing an in-phase and a quadrature value (The synchronous detection explained above may be performed by analogue components or digitally in a signal processor. Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyzer, a cable monitoring system (e.g. LIRA system or Partial Discharge (PD) signal analyzer; Page 12 Line 5-11; Signal processor as the processing ); and
determining directly consecutive discharge pulses by analyzing the l/Q signals and detecting phases linked with each of the consecutive discharge pulses (The outputs from the synchronous detector are transmitted to a computer 26 for further analyses. The computer may calculate the complex cable impedance based on the measured current and voltage signals. The complex cable impedance may be used for analyzing the condition of the electric cable 1; Page 8 Line 15-19; complex cable impedance both has amplitude and phase which is used to calculate discharge pulses).
Truls teaches filtering the signal but fails to teach filtering each of the in-phase and the quadrature signals with a low-pass filter.
Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
filtering each of the in-phase and the quadrature signals with a low-pass filter (FIG. 154. Time (left panels) and frequency (middle panels) domain quantification, and the average amplitude densities of the in -phase (I) and quadrature (Q) components (right panels) of the receiver signal without thermal noise after the lowpass filter (upper row of panels), and after the lowpass filter cascaded with a 65 MHz notch filter (lower row of panels); Paragraph [0209] Line 1-7). The purpose of doing so is to improve interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest, to reduce the frequency 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to include a low-pass filter improves interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest (Paragraph [0425]), reduces the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to the frequency range of the signal (Paragraph [0029]).

Regarding claim 17, Truls teaches a method, further comprising 
classifying the detected partial discharge pulses as a phase-to-phase discharge or a phase-to-ground discharge by detecting a relative l/Q phase of peaks simultaneously acquired on two different electrical phases; and/or 
classifying the presence of simultaneous discharges on the three electrical phases as an indication of an external discharge or disturbance (Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyser, a cable monitoring system (e.g. LIRA system or Partial Discharge (PD) signal analyser. If the monitoring system is the LIRA system, the in-phase and quadrature signals output from the synchronous detector 25 are sent to the computer 26 for 15 calculation of line impedance and analysis of errors; Page 12 Line 7-15; In the LIRA system in-phase and quadrature signals output is used to calculate the disturbance or the error).

Regarding claim 18, Truls teaches a method, wherein 
voltage signals representing the in-phase and quadrature value, are suitable to be mapped in an l/Q plane (The synchronous detector 25 separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals. The synchronous detector receives its frequency and phase reference for the measurements from the signal source 22 driving the signal coupler 21; Page 8 Line 12-15; synchronous detector separates the voltage signals as the in-phase and quadrature values which are suitable to be mapped to calculate error).

Regarding claim 19, Truls teaches a method, further comprising
 determining from the in-phase and quadrature-signals a partial discharge peak, the partial discharge peak having an IQ-amplitude and a phase between I and Q axis (The synchronous detector separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals. The synchronous detector receives its frequency and phase reference for the measurements from the signal source 22 driving the signal coupler 21; Page 8 Line 12-15; Synchronous detector determines the partial discharge pick having in-phase and quadrature parts).

Regarding claim 20, Truls teaches a method, 
wherein the IQ-amplitude is a locally maximal amplitude and the phase is a locally fixed phase (The synchronous detector separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals. The synchronous detector receives its frequency and phase reference for the measurements from the signal source 22 driving the signal Page 8 Line 12-15; Therefore the synchronous detector determines the amplitude and phase of the signal from in-phase and quadrature part).

Regarding claim 21, Truls teaches a method, 
wherein the method further comprises varying the frequency of the local oscillator signals [62] in Figure 5 (An oscillator 62 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 21-24).


Regarding claim 22, Truls teaches a method, wherein 
measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly (The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 22-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68; Page 11 Line 31-34 and Page 12 Line 1-2).
Truls fails to teach a method, further adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit.
 Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit (The general transfer function of a lowpass filter is obtained by the linear mapping of the Laplace transform of the input x(t) to the output .chi.(t); Paragraph [0251] Line 1-3; For complex and vector signals, the transfer function given by equation (2) describes the mapping of the respective components (for example, the real and imaginary components of a complex signal) of the input and the output; Paragraph [0266] Line 1-4; Transfer function is determined from multiple IQ measurements). The purpose of doing so is to improve the signal quality and/or other properties of the device (e.g. reduce its size and/or power consumption, the bill of materials, and/or the cost of the components).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to determine a transfer function improves the signal quality and/or other properties of the device (e.g. reduce its size and/or power consumption, the bill of materials, and/or the cost of the components) (Paragraph [0006]).

Regarding claim 23, Truls fails to teach a method, wherein the method further comprises determining a signal-to noise ratio dependent on the varied frequency.
Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
the method further comprises determining a signal-to noise ratio dependent on the varied frequency (In FIG. 95 through FIG. 97, the dashed lines in the frequency domain panels, and the thin black lines in the time domain panels show the incoming signal-plus-noise mixture, for both time (separately for the in -phase and the quadrature (I/Q) traces) and frequency Paragraph [0502] Line 1-5; Figure shows that the signal to noise ratio depends on the varied frequency). The purpose of doing so is to measure partial discharge more accurately, to reduce the detection and computing time in comparison with the disturbance duration, to increase performance and to decrease size, weight, circuit complexity, and cost.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to determine a signal-to noise ratio measures partial discharge more accurately, reduces the detection and computing time in comparison with the disturbance duration, increases performance and to decrease size, weight, circuit complexity, and cost (Paragraph [0026]).

Regarding claim 24, Truls fails to teach a method, wherein the method further comprises separating generic noise from PD peaks based on the l/Q information and using it as a measure for a signal-to-noise ratio.
Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
separating generic noise from PD peaks based on the l/Q information and using it as a measure for a signal-to-noise ratio (In FIG. 95 through FIG. 97, the dashed lines in the frequency domain panels, and the thin black lines in the time domain panels show the incoming signal-plus-noise mixture, for both time (separately for the in -phase and the quadrature (I/Q) traces) and frequency domains; Paragraph [0502] Line 1-5; FIG. 76. Power spectral densities of the signal+noise mixtures along the signal chain shown at the top, measured at points I (before the anti-aliasing filter), II (after the anti-aliasing filter), and III (in baseband). For reference, the respective PSDs of the signal without noise are shown by the black shading. The signal-to-noise Paragraph [0132] Line 1-7; Figure shows that noise is separated based on IQ information). The purpose of doing so is to noise is separated based on IQ information). The purpose of doing so is to measure partial discharge more accurately, to reduce the detection and computing time in comparison with the disturbance duration, to increase performance and to decrease size, weight, circuit complexity, and cost.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to separate generic noise from PD peaks based on the l/Q information measures partial discharge more accurately, reduces the detection and computing time in comparison with the disturbance duration, increases performance and to decrease size, weight, circuit complexity, and cost (Paragraph [0026]).

Regarding claim 25, Truls teaches a partial discharge determining device for detecting partial discharges in an electrical insulation system of a medium- or high voltage apparatus (a method and a coupler arrangement for non-galvanic monitoring of an electric cable as well as uses of the invention. The measurements may be performed on disconnected as well as live cables; Page 1 Line 5-7; The invention also opens for Partial Discharge (PD) measurements on a live 30 electric cable as the method and coupler arrangement enable full spectrum analysis of the current and voltage noise on the cable under full power conditions; Page 5 Line 29-31; The method and coupler arrangement may also be used together with monitoring systems analyzing the cable condition based on Partial Discharge (PD) measurements (Page 8 Line 29-31), comprising:
an input connector with a sensing unit [21+23+24] (The coupling arrangement in Figure 1 comprises a signal coupler 21, a current sensor 23 and a cable voltage sensor 24; Page 7 Line 6-8) for coupling the device to the medium- or high voltage apparatus, wherein
 an electrical signal from the medium- or high voltage apparatus is detected by the sensing unit [21+23+24] (The sensors 23, 24 for measurement of the resulting current and the resulting voltage, respectively, should be positioned close to each other and their positions together define the measurement point on the cable. The size of the measurement point may vary from several meters for a very long high voltage cable and down to a few mm for a short low voltage signal cable application; Page 8 Line 4-8) and comprises electrical pulses resulting from dielectric breakdowns in the electrical insulation system of the medium- or high voltage apparatus, the electrical signal being able to be supplied to the device for determining electrical pulses via the input connector (The condition of the electric cable may be established based on the measured resulting current and the measured resulting voltage. A complex impedance of the electric cable may be calculated based on the measured resulting current and the measured resulting voltage; Page 3 Line 26-29; The current sensor 23 may be an inductive sensor measuring the resulting current in a measurement point of the electric cable; Page 7 Line 21-22; The voltage sensor 24 may be a capacitive sensor measuring the voltage between the center conductor and the screen in the measurement point; Page 7 Line 27-29);
an l/Q mixer unit [25] (Synchronous detector 25 as the I/Q mixer) (The signals from the current sensor 23 and the voltage sensor 24 are fed into an electronic detection system. The electronic detection system includes a synchronous detector 25. The synchronous detector 25 separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals; Page 8 Line 10-14), configured to generate an in-phase and a quadrature-signal from the electrical signal comprising the partial discharge pulses by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having the same frequency, wherein a phase difference between the two local oscillator signals is 90° (An oscillator 62 in Figure 5 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 21-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68; Page 11 Line 31-34 and Page 12 Line 1-2);
filters, configured to filter each of the in phase and the quadrature signal (6. Method according to claim 5, further comprising filtering the output from the inductive sensor and the output from the capacitive sensor for the power line 30 frequency of the electric cable, before performing amplification and synchronous detection; Claim 6); and 
a data-processing unit [26] (computer 26 as the data processing unit), adapted to process the filtered in-phase and the quadrature signals in a low-frequency Analog-Digital converter and to obtain voltage signals representing an in-phase and a quadrature value (The synchronous detection explained above may be performed by analogue components or digitally in a signal processor. Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyzer, a cable monitoring system (e.g. LIRA system or Partial Discharge (PD) signal analyzer; Page 12 Line 5-11; Signal processor as the processing unit which ); wherein
the data-processing unit is adapted to determine directly consecutive discharge pulses by analysing the l/Q signals and detecting phases linked with each of the consecutive discharge pulses (The outputs from the synchronous detector are transmitted to a computer 26 for further analyses. The computer may calculate the complex cable impedance based on the measured current and voltage signals. The complex cable impedance may be used for analyzing the condition of the electric cable 1; Page 8 Line 15-19; complex cable impedance both has amplitude and phase which is used to calculate discharge pulses).
Truls teaches filter the signal but fails to teach low-pass filter configured to filter each of the in-phase and the quadrature signals.
Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
low-pass filter configured to filter each of the in-phase and the quadrature signals (FIG. 154. Time (left panels) and frequency (middle panels) domain quantification, and the average amplitude densities of the in -phase (I) and quadrature (Q) components (right panels) of the receiver signal without thermal noise after the low-pass filter (upper row of panels), and after the low-pass filter cascaded with a 65 MHz notch filter (lower row of panels); Paragraph [0209] Line 1-7). The purpose of doing so is to improve interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest, to reduce the 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to include a low-pass filter improves interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest (Paragraph [0425]), reduces the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to the frequency range of the signal (Paragraph [0029]).


Regarding claim 26, Truls teaches a device, further comprising 
a network interface (the interface that connects the synchronous detector to the signal processor is the network interface) for connecting the device to a data network (signal processor as the data network), wherein the device is operatively connected to the network interface for at least one of carrying out a command received from the data network and sending device status information to the data network (The synchronous detection explained above may be performed by analogue components or digitally in a signal processor. Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyser, a cable monitoring system (e.g. LIRA system or Partial Discharge (PD) signal analyser; Page 12 Line 5-11) and/or 
comprising a processing unit [26] (computer 26 as the processing unit) for converting one or more signals, generated from the device, into a digital signal (Finally, the in-phase and Page 12 Line 7-11; The computer may calculate the complex cable impedance based on the measured current and voltage signals. The complex cable impedance may be used for analyzing the condition of the electric cable 1; Page 8 Line 15-19).

Regarding claim 27, Truls teaches a device, wherein 
measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly (The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 22-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68; Page 11 Line 31-34 and Page 12 Line 1-2).
Truls fails to teach a method, further adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit.
 Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit (The general transfer function of a lowpass filter is obtained by the linear mapping of the Laplace transform of the input x(t) to the output .chi.(t); Paragraph [0251] Line 1-3; For complex and vector signals, the transfer function given by equation (2) describes the mapping of the respective components (for example, the real and imaginary components of a complex signal) of the input and the output; Paragraph [0266] Line 1-4; Transfer function is determined from multiple IQ measurements). The purpose of doing so is to improve the signal quality and/or other properties of the device (e.g. reduce its size and/or power consumption, the bill of materials, and/or the cost of the components).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to determine a transfer function improves the signal quality and/or other properties of the device (e.g. reduce its size and/or power consumption, the bill of materials, and/or the cost of the components) (Paragraph [0006]).

Regarding claim 28, Truls teaches a device, wherein 
the data processing unit [26] (computer 26) comprises a computing unit adapted to determine a partial-discharge peak from the in-phase and the quadrature signals; and/or wherein
 the sensing unit comprises an antenna, or a transformer or a capacitive coupler [21] in figure 1, adapted to sense a signal in a predetermined frequency band (The method may further include using an inductive coupler or a capacitive coupler for inducing a test current in the electric cable; Page 3 Line 21-22; The signal coupler 21 may be an inductive coupler or a capacitive coupler for inducing a test signal in the electric cable. The test signal travels through the electric cable under influence of the cable condition. The cable condition is monitored by Page 7 Line 8-12).

Regarding claim 29, Truls teaches a medium- or high voltage apparatus with a partial discharge determining device; wherein 
the sensing unit [23, 24] is arranged in or adjacent to the medium- or high voltage apparatus (The sensors 23, 24 for measurement of the resulting current and the resulting voltage, respectively, should be positioned close to each other and their positions together define the measurement point on the cable; Page 8 Line 4-6; Figure 1 shows that the sensing unit [23, 24] is arranged in or adjacent to the medium- or high voltage apparatus).


.	Regarding claim 30, Truls teaches a method for determining partial discharge in an electrical insulation system of a medium- or high voltage apparatus (a method and a coupler arrangement for non-galvanic monitoring of an electric cable as well as uses of the invention. The measurements may be performed on disconnected as well as live cables; Page 1 Line 5-7; The invention also opens for Partial Discharge (PD) measurements on a live 30 electric cable as the method and coupler arrangement enable full spectrum analysis of the current and voltage noise on the cable under full power conditions; Page 5 Line 29-31; The method and coupler arrangement may also be used together with monitoring systems analyzing the cable condition based on Partial Discharge (PD) measurements (Page 8 Line 29-31), comprising:
detecting, with a sensing unit [21+23+24] (The coupling arrangement in Figure 1 comprises a signal coupler 21, a current sensor 23 and a cable voltage sensor 24; Page 7 Line 6-8), an electrical signal that comprises partial discharge pulses due to dielectric breakdowns in the electrical insulation system of the medium-or high voltage apparatus (The condition of the electric cable may be established based on the measured resulting current and the measured resulting voltage. A complex impedance of the electric cable may be calculated based on the measured resulting current and the measured resulting voltage; Page 3 Line 26-29; The current sensor 23 may be an inductive sensor measuring the resulting current in a measurement point of the electric cable; Page 7 Line 21-22; The voltage sensor 24 may be a capacitive sensor measuring the voltage between the center conductor and the screen in the measurement point; Page 7 Line 27-29);
generating an in-phase and a quadrature-signal from the electrical signal comprising the partial discharge pulses in an l/Q-mixer unit [25] (Synchronous detector 25 as the I/Q mixer) (The signals from the current sensor 23 and the voltage sensor 24 are fed into an electronic detection system. The electronic detection system includes a synchronous detector 25. The synchronous detector 25 separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals; Page 8 Line 10-14) by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having the same frequency and a phase difference of 90° (An oscillator 62 in Figure 5 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 21-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 Page 11 Line 31-34 and Page 12 Line 1-2);
filtering each of the signals (6. Method according to claim 5, further comprising filtering the output from the inductive sensor and the output from the capacitive sensor for the power line 30 frequency of the electric cable, before performing amplification and synchronous detection; Claim 6);
processing the filtered in-phase and the quadrature (l/Q) signals in a processing unit with an Analog-Digital converter to obtain digital signals representing an in-phase and a quadrature value (The synchronous detection explained above may be performed by analogue components or digitally in a signal processor. Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyzer, a cable monitoring system (e.g. LIRA system or Partial Discharge (PD) signal analyzer; Page 12 Line 5-11; Signal processor as the processing unit which processes the signal digitally as an analog to digital converter to obtain the digital signal to introduce in to the computer 26 for analyzing the fault and the synchronous detector comprises in-phase and quadrature signal which is converted to digital by the signal processor and transferred to the computer); wherein
measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly (The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 22-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-Page 11 Line 31-34 and Page 12 Line 1-2).
Truls fails to teach that filtering each of the in-phase and the quadrature signals with a low-pass filter and performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, to determine a transfer function.
 Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
filtering each of the in-phase and the quadrature signals with a low-pass filter (FIG. 154. Time (left panels) and frequency (middle panels) domain quantification, and the average amplitude densities of the in -phase (I) and quadrature (Q) components (right panels) of the receiver signal without thermal noise after the lowpass filter (upper row of panels), and after the lowpass filter cascaded with a 65 MHz notch filter (lower row of panels); Paragraph [0209] Line 1-7). 
performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, to determine a transfer function (The general transfer function of a lowpass filter is obtained by the linear mapping of the Laplace transform of the input x(t) to the output .chi.(t); Paragraph [0251] Line 1-3; For complex and vector signals, the transfer function given by equation (2) describes the mapping of the respective components (for example, the real and imaginary components of a complex signal) of the input and the output; Paragraph [0266] Line 1-4; Transfer function is determined from multiple IQ measurements). The purpose of doing so is to improve interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest, to reduce the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to include a low-pass filter improves interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest (Paragraph [0425]), reduces the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to the frequency range of the signal (Paragraph [0029]) and Nikitin teaches to determine a transfer function improves the signal quality and/or other properties of the device (e.g. reduce its size and/or power consumption, the bill of materials, and/or the cost of the components) (Paragraph [0006]).

Regarding claim 31, Truls teaches a partial discharge determining device for detecting partial discharges in an electrical insulation system of a medium- or high voltage apparatus (a method and a coupler arrangement for non-galvanic monitoring of an electric cable as well as uses of the invention. The measurements may be performed on disconnected as well as live cables; Page 1 Line 5-7; The invention also opens for Partial Discharge (PD) measurements on a live 30 electric cable as the method and coupler arrangement enable full spectrum analysis of the current and voltage noise on the cable under full power conditions; Page 5 Line 29-31; The method and coupler arrangement may also be used together with monitoring systems analyzing the cable condition based on Partial Discharge (PD) measurements (Page 8 Line 29-31), comprising:
an input connector with a sensing unit [21+23+24] (The coupling arrangement in Figure 1 comprises a signal coupler 21, a current sensor 23 and a cable voltage sensor 24; Page 7 Line 6-8) for coupling the device to the medium- or high voltage apparatus (Figure 1 shows that the sensor unit is connected with the connector), wherein
 an electrical signal from the medium- or high voltage apparatus is detected by the sensing unit [21+23+24] (The sensors 23, 24 for measurement of the resulting current and the resulting voltage, respectively, should be positioned close to each other and their positions together define the measurement point on the cable. The size of the measurement point may vary from several meters for a very long high voltage cable and down to a few mm for a short low voltage signal cable application; Page 8 Line 4-8) and comprises electrical pulses resulting from dielectric breakdowns in the electrical insulation system of the medium- or high voltage apparatus, the electrical signal being able to be supplied to the device for determining electrical pulses via the input connector (The condition of the electric cable may be established based on the measured resulting current and the measured resulting voltage. A complex impedance of the electric cable may be calculated based on the measured resulting current and the measured resulting voltage; Page 3 Line 26-29; The current sensor 23 may be an inductive sensor measuring the resulting current in a measurement point of the electric cable; Page 7 Line 21-22; The voltage sensor 24 may be a capacitive sensor measuring the voltage between the center conductor and the screen in the measurement point; Page 7 Line 27-29);
an l/Q mixer unit [25] (Synchronous detector 25 as the I/Q mixer) (The signals from the current sensor 23 and the voltage sensor 24 are fed into an electronic detection system. The electronic detection system includes a synchronous detector 25. The synchronous detector 25 separates the signals into in-phase and quadrature parts for each of the current sensor and voltage Page 8 Line 10-14), configured to generate an in-phase and a quadrature-signal from the electrical signal comprising the partial discharge pulses by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having the same frequency, wherein a phase difference between the two local oscillator signals is 90° (An oscillator 62 in Figure 5 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 21-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68; Page 11 Line 31-34 and Page 12 Line 1-2);
filters, configured to filter each of the signal (6. Method according to claim 5, further comprising filtering the output from the inductive sensor and the output from the capacitive sensor for the power line 30 frequency of the electric cable, before performing amplification and synchronous detection; Claim 6);  
a data-processing unit [26] (computer 26 as the data processing unit), adapted to process the filtered in-phase and the quadrature signals in a low-frequency Analog-Digital converter and to obtain voltage signals representing an in-phase and a quadrature value (The synchronous detection explained above may be performed by analogue components or digitally in a signal processor. Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyzer, a cable monitoring system (e.g. LIRA system or Partial Discharge Page 12 Line 5-11; Signal processor as the processing unit which processes the signal digitally as an analog to digital converter to obtain the digital signal to introduce in to the computer 26 for analyzing the fault and the synchronous detector comprises in-phase and quadrature signal which is converted to digital by the signal processor and transferred to the computer); and wherein
measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly (The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 22-24; The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68; Page 11 Line 31-34 and Page 12 Line 1-2).
Truls fails to teach that the low-pass filter configured to filter each of the in-phase and the quadrature signals and wherein the partial discharge determining device is adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit and .
 Nikitin teaches an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15), wherein 
low-pass filter configured to filter each of the in-phase and the quadrature signals (FIG. 154. Time (left panels) and frequency (middle panels) domain quantification, and the average amplitude densities of the in -phase (I) and quadrature (Q) components (right panels) of the receiver signal without thermal noise after the low-pass filter (upper row of panels), and after Paragraph [0209] Line 1-7);
wherein the partial discharge determining device is adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit (The general transfer function of a lowpass filter is obtained by the linear mapping of the Laplace transform of the input x(t) to the output .chi.(t); Paragraph [0251] Line 1-3; For complex and vector signals, the transfer function given by equation (2) describes the mapping of the respective components (for example, the real and imaginary components of a complex signal) of the input and the output; Paragraph [0266] Line 1-4; Transfer function is determined from multiple IQ measurements). The purpose of doing so is to improve interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest, to reduce the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to the frequency range of the signal and to improve the signal quality and/or other properties of the device (e.g. reduce its size and/or power consumption, the bill of materials, and/or the cost of the components).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Truls in view of Nikitin, because Nikitin teaches to include a low-pass filter improves interference suppression if differentiation increases impulsiveness of the interference in relation to the signal of interest (Paragraph [0425]), reduces the frequency range of the mixture to that of the signal. This reduces the power of the interference to a fraction of the total, limited to the frequency range of the signal (Paragraph [0029]) and Nikitin teaches to determine a transfer function improves the signal quality and/or other properties of the device 

Regarding claim 32, Truls teaches a method, wherein 
voltage signals representing the in-phase and quadrature value, are suitable to be mapped in an l/Q plane (The synchronous detector 25 separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals. The synchronous detector receives its frequency and phase reference for the measurements from the signal source 22 driving the signal coupler 21; Page 8 Line 12-15; synchronous detector separates the voltage signals as the in-phase and quadrature values which are suitable to be mapped to calculate error).


Regarding claim 33, Truls teaches a method, further comprising
 determining from the in-phase and quadrature-signals a partial discharge peak, the partial discharge peak having an IQ-amplitude and a phase between I and Q axis (The synchronous detector separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals. The synchronous detector receives its frequency and phase reference for the measurements from the signal source 22 driving the signal coupler 21; Page 8 Line 12-15; Synchronous detector determines the partial discharge pick having in-phase and quadrature parts).

Regarding claim 34, Truls teaches a method, 
wherein the method further comprises varying the frequency of the local oscillator signals [62] in Figure 5 (An oscillator 62 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range; Page 11 Line 21-24).

Regarding claim 35, Truls teaches a device, wherein 
the data processing unit [26] (computer 26) comprises a computing unit adapted to determine a partial-discharge peak from the in-phase and the quadrature signals; 
and/or wherein
 the sensing unit [23, 24] comprises an antenna, or a transformer or a capacitive coupler [21] in figure 1, adapted to sense a signal in a predetermined frequency band (The method may further include using an inductive coupler or a capacitive coupler for inducing a test current in the electric cable; Page 3 Line 21-22; The signal coupler 21 may be an inductive coupler or a capacitive coupler for inducing a test signal in the electric cable. The test signal travels through the electric cable under influence of the cable condition. The cable condition is monitored by measuring the current and voltage in the cable resulting from the induced test signal, in a measurement point on the cable; Page 7 Line 8-12).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866